DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 





2.	The Preliminary Amendment filed on August 18, 2021, has been received and entered.




3.	The election of Group II with traverse and election of species without traverse on March 7, 2022, is acknowledged.



4.	The traversal is on the grounds that Group II should be rejoined with Groups III-VI because there is an overlap. Applicant’s comments have been considered in full, however, are not persuasive. The invention of Group II is directed to a method of administration of any protein  to a subject and the administration is not limited to a specific protein or specific disease treatment. Therefore, the Restriction Requirement remains proper and will be maintained until applicant makes amendments to direct the method to a specific embodiment. 




Claim Disposition

5.	Claims 2-20, 22-44 and 46-62 have been cancelled. Claims 63-95 have been added. Claims 1, 21, 45 and 63-95 are pending. Claim 21 is under examination. Claims 1, 45 and 63-95 are withdrawn from consideration as directed to a non-elected invention.




Specification

6.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information is missing from page 1.
Appropriate correction is required.


 

Information Disclosure Statement

7.	The Information Disclosure Statements filed on March 11, 2021 and December 23, 2020, have been received and entered. The 1449 form has been considered and a copy is attached herein.
 



Claim Objection

8.	Claim 21 is objected to because of the following informalities:
For clarity it is suggested that claim 21 is amended to delete the dash (-) marks.
Appropriate correction is required.



 Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or
a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a method for administration of any protein orally to any subject. The claimed invention is overly broad and not adequately described.  The invention also encompasses a large genus of protease inhibitors and substances that can absorb the protein in the subject’s intestinal mucosal barrier such as a salt thereof of EDTA or alkali metal salt thereof; and any carrier in an acceptable formulation.
 The claimed invention as a whole is directed to a large genus and the claims are not commensurate in scope with the disclosure in the specification. The instant specification fails to provide adequate description for the large genus encompassed in the claims. Thus, it can be concluded that the specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species, which are adequately described, are representative of the entire genus. The claimed invention encompasses the administration of insulin as set forth in the instant specification, however, is not limited to that embodiment.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by
functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of protease, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




10.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kidron et al. (US Patent No. 4,579,730, April 1986, cited on the IDS).
The reference teaches oral administration and treatment of diabetes mellitus orally using a composition with protein such as insulin or exenatide and inhibitors aprotinin and SBTI. The reference also teaches the substance EDTA, an enteric coating, the substance bile, and other proteins and protease inhibitors (see abstract, claims and paragraphs [19-25]). Therefore the limitations of the claims are met by the reference (see entire document).



Conclusion

11.	No claims are presently allowable. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652